DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on 21 October 2022.  As directed by the amendment: claims 1, 6 & 7 have been amended, claims 2-5 have been cancelled, and no claims been added.  Thus, claims 1, 6 & 7 are presently pending in this application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 6 & 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 as amended recites “the basin being selectively configured into a cleaning configuration; the flange spout of the basin being connected to a flange aperture along a toilet flange insert” and further recites “the cap body being selectively configured into a sealing configuration; and the flange seal of the cap body being press fitted into the flange aperture along the toilet flange insert”, which renders the claim indefinite for several reasons. 
First, it is unclear what the intended scope is of the “cleaning configuration” of the basin. As best understood, the later recitation of “the flange spout of the basin being connected to a flange aperture along a toilet flange insert” is intending to define the “cleaning configuration” but this is not actually stated in the claim.  
Similarly, it is unclear what the intended scope is of the “sealing configuration” of the cap body. As best understood, the later recitation of “the flange seal of the cap body being press fitted into the flange aperture along the toilet flange insert” is intending to define the “sealing configuration” but this is not actually stated in the claim. 
Additionally, as disclosed, the cap body, flange seal, handle, etc., all form part of a toilet flange cap, which is not properly established in the claim. Thus, as best understood, it would be the toilet flange cap which would be selectively configured into the sealing configuration, not the cap body per se. The flange seal would be the flange seal of the toilet flange cap, not of the cap body, etc. 

Next, as best understood, the basin being in the cleaning configuration and the cap body being in the sealing configuration are mutually exclusive configurations, causing the claim to take on an unreasonable degree of uncertainty. While it is understood that the basin is capable of being placed into a cleaning configuration (i.e. being installed on the toilet flange) and that the toilet flange cap (i.e. the cap body) is capable of being placed into a sealing configuration (i.e. being installed on the toilet flange), only one of the basin or toilet flange cap can be installed on the toilet flange at a time, but the claim appears to require both to be installed on the toilet flange simultaneously. 

Furthermore, where the claim recites “the flange spout of the basin being connected to a flange aperture along a toilet flange insert” and “the flange seal of the cap body being press fitted into the flange aperture along the toiler flange insert”, it is unclear if the “flange aperture” and “toilet flange insert” are positively recited elements of the claimed assembly, or if they are recited only as intended use (i.e. the maintenance assembly being configured / intended for installation on a flange aperture of a toilet flange insert, but the flange aperture / toilet flange insert are not actually part of the claimed invention). 
Related, it is also unclear if the “hose of a toilet water system” is intended to be a positively recited element of the claimed invention, or if the hose holder is merely intended for / configured for use with a toilet hose. 

Finally, to the extent that “the basin being selectively configured into a cleaning configuration” and/or “the cap body being selectively configured into a sealing configuration” may have been intended as method / process limitations, it is noted that, as set forth in MPEP § 2173.05(p)(II), a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph.

Claims recited in the section heading above but not specifically discussed are rejected due to dependency upon at least one rejected claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6 & 7 (as understood) are rejected under 35 U.S.C. 103 as being unpatentable over Arthurs et al. (US 9,631,761; hereafter Arthurs) in view of Pardo, Jr. (US 9,869,081), Bell et al. (US 2018/0272256; hereafter Bell), and Shimatani (JP 2000-060750 A).
Regarding claim 1, Arthurs discloses (figs. 1-3) a toilet maintenance assembly comprising: 
a cap body (2);
a flange seal (16);
the flange seal being connected adjacent to the cap body (as shown; see fig. 3); 
at least one connecting element (e.g., 15; see col. 2, lines 59-65: “the drain line cap 1 may attach to the toilet drain flange 12 via…other attachment means 15, such as posts extending downward from the bottom surface 4 of the upper panel 2…”) 
the cap body comprising a lower surface (4); 
the flange seal (16) being centrally connected adjacent to the lower surface (see fig. 3); 
the at least one connecting element being affixed to the lower surface (as described in col. 2, lines 59-65: “other attachment means 15, such as posts extending downward from the bottom surface 4 of the upper panel 2…”); 
the cap body (2) being selectively configured into a sealing configuration (as in fig. 3); and 
the flange seal (16) of the cap body being press fitted into the flange aperture along the toilet flange insert (i.e. the aperture in the toilet flange insert 12, as shown in fig. 3. See also: col. 3, lines 4-7: “the gasket 16 is preferably made of a resilient material…that will compress into the opening of the toilet drain flange 12 to create a tight seal…”). 

Arthurs further discloses (e.g., col. 1, lines 21-40) that such a cap maybe used to cover an exposed toilet flange / drain line during construction or remodeling, protecting the plumbing from foreign objects and debris which may otherwise fall into an open drain line, protecting the flange itself from damage during construction, and preventing sewer gas from entering the worksite through the drain line. 

Arthurs does not explicitly disclose a handle or a basin. 

Pardo, Jr. teaches (figs. 1-7) a flange cap (10) comprising a cap body (30), a flange seal (26), the flange seal being connected adjacent to the cap body (see fig. 2), a handle (48), the handle being connected adjacent to the cap body (see fig. 1; col. 4, lines 20-29), opposite to the flange seal (i.e., connected to the upper side of the cap body, the seal connected to the lower side); at least one connecting element (40), the cap body comprising a lower surface (34), 
the flange seal being connected adjacent to the lower surface, the at least one connecting element (40) being affixed to the lower surface (e.g., see figs. 4 & 5). 
Pardo, Jr. explains (abstract) that “a handle aids in the coupling and uncoupling of the cover”. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly disclosed by Arthurs to further include a handle connected adjacent to the cap body, opposite to the flange seal, in view of the teachings of Pardo, Jr., as the use of a known technique (i.e., providing a handle connected to the upper side of a cap body, opposite to a flange seal on a lower side of the cap body, as in Pardo, Jr.) to improve a similar device (the toilet flange cap of Arthurs) in the same way (e.g., to aid in the coupling and uncoupling of the cap). 
It is further noted that providing a handle to the upper side of a flange cap body, in general, is well-known in the art (e.g., see US 8,413,689 to Taylor and US 2018/0051844 to Yeater). 

Bell teaches (figs. 1-7) a basin (100) comprising a basin reservoir (110; i.e., a bucket-like reservoir; or at least the portion surrounding reservoir chamber 138) and a flange spout (124 / 126), the basin reservoir being connected adjacent to the flange spout (see figs. 1-3 & 5); 
the basin being selectively configured into a cleaning configuration (as shown in fig. 5); the flange spout (124/126) of the basin being connected to a flange aperture along a toilet flange insert (i.e., aperture within toilet flange 216; see fig. 5; the flange spout being fluidly connected to the flange aperture; or at least indirectly connected thereto, etc.). 

Bell explains (para. 2) that, during some construction work such as tile work, construction debris and sediment may collect in water buckets (e.g. buckets used for cleaning tiles, sponges, trowels, etc.) thereby generating sediment-filled water. Due to environmental reasons, it is undesirable to dispose of such sediment (which may be mortar or adhesive) outside (para. 3), and due to potential issues of clogging plumbing, it is also undesirable to simply dump the sediment filled water down the drain (para. 4). 
To solve the above issue, Bell teaches the above basin (100) which further includes a strainer (142) and may also be used with a filter bag (250; see figs. 6 & 7). Bell suggests that the basin may be used with a toilet flange (216; fig. 5) during construction, wherein fluid containing the sediment is poured into the reservoir, the strainer and optional filter bag then remove the sediment, allowing the filtered fluid to drain via the toilet flange while the removed sediment may be subsequently transferred to a trash bag for proper disposal (para. 6 & 24-26). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the toilet flange cap of Arthurs with the cleaning basin of Bell (i.e. to provide both devices together to a construction worksite), in view of the respective teachings of each, such that, during construction, a toilet flange could be ordinarily covered by the toilet flange cap in a sealing configuration as in Arthurs (i.e., to prevent foreign objects and debris from entering the plumbing via the toilet flange) and, when appropriate / required, the toilet flange cap could be removed and replaced with the basin of Bell in cleaning configuration (e.g. during tiling / finishing work) to enable any sediment-filled water to be filtered, the water drained via the toilet flange and the sediment transferred to a trash bag for proper disposal (as in Bell).
Moreover, providing the toilet flange cap of Arthurs together with the basin of Bell would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention as a combination of known prior art elements (i.e. the cap of Arthurs and the basin of Bell) according to known methods (e.g., each being provided to a worksite for use with a toilet flange during an appropriate phase of construction, as taught by Arthurs and Bell) to yield predictable results (e.g., protecting the toilet drain plumbing from unwanted debris, in both cases, while also providing for drainage of waste water after filtering out sediment for proper disposal when necessary, to avoid environmental contamination), especially considering that, when combined as claimed, each element merely performs the same function as it does separately (i.e. the toilet flange cap seals the toilet flange, as in Arthurs, while the basin separately connects to the toilet flange for cleaning and draining, as in Bell). 

Bell does not explicitly disclose the basin further comprising a hose holder, connected adjacent to the basin reservoir, opposite to the flange spout; or a hose of a toilet water system being connected along the hose holder of the basin. 

Shimatani teaches (figs. 1-6) a basin (1; i.e. a bucket) comprising a hose holder (14) connected adjacent an upper end of the basin reservoir, and a hose (B) connected along the hose holder (see fig. 1). Shimatani suggests that, by providing such a hose holder, the free end of the hose may be fixed to the basin during use so that water is reliably directed into the reservoir and does not spray water randomly (e.g. as may accidentally happen when a faucet supplying the hose is first opened). See paragraphs 2-6 of the detailed description in the previously provided English translation. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the basin of Bell by providing a hose holder connected adjacent to the basin reservoir and a hose connected along said hose holder, in view of the teachings of Shimatani, to allow for the free end of the hose to be fixed to the basin to reliably direct water into the reservoir; such a modification being otherwise obvious as the use of a known technique (i.e., providing the open upper and of a bucket-like cleaning basin with a hose holder, as in Shimatani) to improve a similar device (i.e. the cleaning basin of Bell) in the same way (as above).
When the cleaning basin of Bell is modified as above, the resulting device would read on the additional limitation wherein the hose holder is connected adjacent to the basin reservoir, opposite to the flange spout (i.e., as the hose holder is connected adjacent to the upper end of the basin reservoir while the flange spout is connected adjacent to the lower end of the basin reservoir).

Finally, with respect to the remaining limitation wherein the hose is a hose “of a toilet water system” it is noted that this recitation appears to merely describe an alternative intended use of the hose, rather than providing any specific structural limitations. As set forth in MPEP § 2114(II). "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. 
As the hose taught by Shimatani is capable of and intended to provide a flow of water to the cleaning basin, as best understood, the hose thus reads on all of the structural limitations of the claim. Such a hose would also, as understood, be generally capable for use with a toilet water system (e.g., providing water to fill a toilet reservoir, etc.). 

Additionally (or alternatively), to the extent that the hose being “of a toilet water system” is seen as structurally limiting in some way, the following additional reasoning is provided. 
As set forth in MPEP § 2141.03(I), "A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. at 420, 82 USPQ2d 1397. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418, 82 USPQ2d at 1396. 
In the instant case, considering that each of at least Arthurs and Bell relate to inventions for use with a toilet flange, a person of ordinary skill in the art, and of ordinary creativity, would recognize that installation of a toilet ordinarily also involves installation of water valve for said toilet, and provision of a hose or similar conduit to connect the water valve to the toilet. Thus, such a basin, when in use, would generally already be in close proximity to a water valve for a toilet system and a person of ordinary skill in the art would recognize that the water valve for the toilet water, which may be intended for use with such a hose, may be utilized as a convenient source of water for the hose / basin. 

Regarding claim 6, Arthurs discloses the additional limitation wherein the flange seal (16) is made out of a rubber material (col. 3, lines 4-5: “[t]he gasket 16 is preferable made of a resilient material, such as rubber…”).


Regarding claim 7, Arthurs is silent as to the particular material used for the cap body (2), however, a person of ordinary skill in the art would reasonably infer that the material is rigid at least to some degree, in order to function as disclosed therein. However, to promote compact prosecution, the following teaching is provided. 
Pardo, Jr. teaches that the cap body (30) is “fabricated of a rigid plastic material” (abstract; col. 3, lines 66-67). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the cap body of Arthurs to be made out of a rigid material, such a rigid plastic material, as suggested by Pardo, Jr., especially considering that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
	
Response to Arguments
Applicant's arguments filed 21 October 2022 have been fully considered. Applicant’s amendments have overcome the grounds of rejection set forth in the previous action, however, new grounds of rejection have been applied to the amended claims in this action, as necessitated by the amendments. Where applicant’s remarks remain relevant to the new grounds of rejection, the following responses are provided. 
Claim 1 recites “at least one connecting element”, while the previously recited reference of Armenta taught two such connecting elements. Applicant argues “the limitation identified above of the current application is interpreted to include within its scope exactly one connecting element or more than two connecting elements”. The examiner notes that “at least one connecting element” is interpreted as a range, including embodiments having one connecting element and more than one connecting element (i.e., ≥ 1). 
As set forth in MPEP § 2131.03(I), "[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). In other words, where a claim recites “at least one”, a reference having one, or more than one (e.g., two) connecting element would read on the claimed range. A reference is not required to read on the entire claimed range in order to anticipate or render obvious a claim. 
Regarding applicant’s additional comments that the connecting element “may take the form of a twist lock”, is noted that the features upon which applicant relies are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Regarding applicant’s argument that “it would not have been obvious to utilize an existing indoor water supply line in conjunction with the hose holder, so that the basin can be used as a temporary washing station”, this argument is not found to be persuasive for several reasons. 
As set forth in MPEP § 2141.03(I), "A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. at 420, 82 USPQ2d 1397. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418, 82 USPQ2d at 1396. 
Additionally, as set forth in MPEP § 2114(II), apparatus claims cover what a device is, not what a device does. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. 
In the instant case, the apparatus of Bell, when modified in view of Shimatani, reads on all of the structural limitations of the basin as claimed. The claim does not set forth that the basin is necessarily a “temporary washing station”, however, the resulting basin of Bell includes all of the structure required and would be capable for use as a temporary washing station. Indeed, Bell explains that buckets of water may be used for cleaning tiles (para. 2) and the basin includes a bucket (i.e., the reservoir), while Shimatani suggests mounting a hose to a bucket. 
With respect to the argument that “it would not have been obvious to utilize an existing indoor water supply line in conjunction with the hose holder”, it is also noted that the claim does not necessarily require that the hose is “an existing indoor water supply line”. Rather, the claim merely requires a hose of a toilet water system (I.e. a hose capable for use with a toilet water system, as understood). Since the hose is being used with the cleaning basin, the hose being “of a toilet water system” appears to be merely recitation of an alternate intended use of the hose. 
Additionally, the hose / water supply line would necessarily have to be “existing” in order to be used (i.e., existing at least at the time of use) and, while the device being “indoors” also appears to be a matter of intended use rather than a particular structural limitation of the claimed device, it is noted that toilet flanges, upon which the basin of Bell is intended to operate, are ordinarily found indoors anyway, as would be recognized by a person having ordinary skill in the art.
Finally, in considering that a person of ordinary skill in the art is also a person of ordinary creativity, not an automaton, and that Office personnel may also take into account the inferences and creative steps that a person of ordinary skill in the art would employ, said person of ordinary skill in the art and of ordinary creativity would recognize that installation of a toilet ordinarily also involves installation of water valve for said toilet, and provision of a hose or similar conduit to connect the water valve to the toilet. Thus, such a basin, when in use, would generally already be in close proximity to a water valve for a toilet system and a person of ordinary skill in the art would recognize that the water valve for the toilet water, which may be intended for use with such a hose, could be utilized as a convenient source of water for the hose / basin. 
Conclusion
The prior art made of record in the attached PTO-892 and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard K Durden whose telephone number is (571) 270-0538. The examiner can normally be reached Monday - Thursday, 9:00 AM - 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone: Kenneth Rinehart can be reached at (571) 272-4881; Mary McManmon can be reached at (571) 272-6007; Craig Schneider can be reached at (571) 272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Richard K. Durden/Examiner, Art Unit 3753                                                                                                                                                                                                        
/ROBERT K ARUNDALE/Primary Examiner, Art Unit 3753